On Rehearing
CRAMER, Justice.
Appellee has filed a strong motion for rehearing herein, and amicus curiae motions have been filed by Hon. Will C. Thompson and the Judiciary Committee of the Dallas Bar Association. Said motions assert that we erred in holding the judgment below was void because, (a) the courtroom was in fact located at the county seat, (lb) there was no showing that the hearing was not at the county seat, (c) it is presumed that the court was held at the proper place, absent a showing to the contrary, (d) the juvenile court is permitted by its creating statute to be held at “suitable quarters” provided by the Commissioners’ Court, (e) Art. 5, sec. 7, of the Constitution does not apply to the Juvenile Court of Dallas, (f) the statutes do not require juvenile courts to hold court in a courtroom of the courthouse, and (g) the legislative purpose as set out in the statutes applicable to the juvenile courts permitted the trial of these causes in the juvenile courtroom in the juvenile home in Dallas County.
The evidence supports our finding of fact in 'our original opinion as to the date on which the juvenile home as located was annexed to the City of Dallas, August 5, 1947, which was of course after the Dallas county seat was established in the City of Dallas, and shows that the trial was outside the limits of the City of Dallas as and when the county seat was established.
It is true that the juvenile court, by its creating statutes, was to sit in quarters provided by the Commissioners’ Court. However such statute did not permit the establishment of such quarters outside the courthouse and outside the county seat as it existed at the time the City of Dallas was designated as such county seat. The Legislature, not the Commissioners’ Court, is the. lawmaking authority, required by the amendment to our Constitution to provide for the holding of court, if it desires to do so, at a place other than the county seat.
It is argued in the motions that the Juvenile Court in Dallas County is not a *801district court and therefore the rule above set out does not a<pply. We cannot so hold. The legislative intent is clearly expressed-by the original Act and the amendment thereof by the 52nd Legislature effective May 10, 1951. Said amendment provides:
“The jurisdiction, powers, and duties thus conferred upon the established courts hereunder are superadded jurisdictions, powers, .and duties; it being the intention of the Legislature not to create hereby any additional offices.”
See also Bomar v. Bomar, Tex.Civ.App., 229 S.W.2d 859, by this Court.
We hold that the case below was tried in a District Court sitting as the Juvenile Court and that the rules applicable to District Courts generally are applicable, except where modified by the Juvenile Act, Art. 2338-1, V.A.C.S. The legislative policy is as stated in the original Act and the amendment above quoted, and as inter-pretated in the opinion of this 'Court in Bo-mar v. Bomar, supra.
For the reasons stated in our original opinion and those above stated, all motions are overruled with the instruction that the retrial of the case be heard by that court then designated as the Juvénile Court of Dallas County as provided by Art. 2338-1, V.A.C.S., and the amendments thereto.
Motions overruled.